 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe field service employees are stationed in various parts of the country at Government aviation stations, where they are engaged in super-vising the maintenance of, and instructing others in the use of, theequipment manufactured by the Employer.They report at least oncea week to the head of the field service department, who supervisesthem and also supervises the home service engineers and the technicalwriter attached to his department; the home service engineers and thetechnical writer are included in the unit currently represented by thePetitioner.The home service engineers answer the technical inquiriesmade by the field service engineers.They receive about the same'amount of pay.Home service engineers have transferred to fieldservice and field service engineers to home service.In view of the foregoing, and as the Petitioner has expressed itsdesire to accept these employees as part of the existing unit, we findthat the field service engineers may be included in the unit with theemployees currently represented by the Petitioner.The Employer has recently promoted three field service engineers toservice area supervisors in three newly established area offices.Asthese area supervisors have the power effectively to recommend hireand wage increases, they are supervisors within the meaning of the,Act and shall be excluded from the unit.Accordingly, we shall direct an election in Lester, Pennsylvania, inthe following voting groups : All aviation gas turbine division fieldservice engineers reporting to the Employer's South PhiladelphiaWorks in Lester, Pennsylvania, excluding all other employees and allsupervisors as defined by the Act. If a majority of the field serviceengineers vote for the Petitioner, they will be taken to have indicatedtheir desire to join the employees in the existing unit; the Petitionermay then bargain for them as part of such unit, and the RegionalDirector is instructed to issue a certification of representatives to thateffect.[Text of Direction of Election omitted from publication in thisvolume.]EATONBROTHERSCORP.andTExTILE WORKERS UNION OF AMERICA,C. I. O.Case No. 3-CA-365.March 6, 1952Decision and OrderOn July 11, 1951, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor,practices, and recommending that it cease and desist therefrom and98 NLRB No. 82. EATONBROTHERS CORP.465take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegations of thecomplaint.Thereafter, the General Counsel and the charging Union,but not the Respondent, filed exceptions to the Intermediate Reportand supporting briefs.The General Counsel's request for oral argu-ment is denied, as the record and the briefs adequately present theissues and positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.'OrderUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent, Eaton BrothersCorp., Hamburg, New York, and its officers, agents,successors, andassigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning their union affiliations,activities,or sympathies,or any other aspect of their union activities.(b) In any other manner interfering with,restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Textile`Yorkers Union of Amer-ica, C. 1. 0., or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection,or to refrain from any or all of such activi-ties,except tothe extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) of the Act.iWe do not adopt the Trial Examiner's conclusion that the Union's "scant" inalority onNovember 3 would not support a finding of a violation of Section 8 (a) (5) of the ActRather, we agree with the General Counsel that any numerical majority,regardless of itssize,is sufficient for the purposes of this section of theActA.SBeck Shoe Corpoaation,92 NLRB 1457But we agree with the Trial Examiner that,thereafter,there was neithera request for bargaining nor a refusal to bargainFurther,we do not adopt the Trial Examiner'sapparent conclusion that supervisorKasprzak's proanionactivity was "perfectlypropel" or thather procomnnttee conduct-which the Trial Examiner concedes would "ordinarily"be a violation of the Act-was,therefore,similarly properHowever, we make no unfair labor practice finding'biased onsuch activity or conduct, as neither was alleged in the complaint as a violation of the Act 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant located at Hamburg, New York, copies of thenotice attached hereto and marked "Appendix A." 2Copies of saidnotice, to be furnished by the Regional Director for the Third Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that the said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, except insofar as italleges that the Respondent violated Section 8 (a) (1) of the Act withrespect to interrogation of its employees, be, and it hereby is, dis-missed in its entirety.MEMBERSTYLES took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies, or any other aspect of theirunion activities.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist TEXTILE WORKERSUNION OF AMERICA, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choos-ing, and toengagein concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in a2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." EATON BROTHERS CORP.467labor organizationas a condition of employment, as authorized inSection 8(a) (3) of the Act.EATON BROTHERSCORP..Employer.By ----------------------------(Representative)(Title)Dated ------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF TIIE CASEUpon an amended charge duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, the General Counsel of the National LaborRelationsBoard, herein called the General Counsel, by the Regional Directorfor the Third Region (Buffalo, New York), issued a complaint dated March 26,1951, against Eaton Brothers Corp., herein called the Respondent or the Company,alleging that the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) and Section 2 (6)and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the complaint, with copies of the amended charge,and notice of hearing were duly served upon the Respondent and the Union.The complaint alleges in substance that the Respondent: (1) On and afterOctober 31, 1950, refused to bargain collectively with the Union as the exclusivebargaining representative of its employees in a unit appropriate for the purposesof collective bargaining; and (2) on and after the above date, (a) interrogatedits employees concerning their union affiliation, (b) threatened and warned theemployees to refrain from assisting the Union, or becoming or remaining mem-bers thereof, (c) offered and granted economic benefits and privileges to itsemployees, and (d) urged its employees to form their own committee for thepurpose of adjusting grievances when the Union was the exclusive bargainingrepresentative of all of its employees in the bargaining unit.By the foregoingacts andconduct the Respondent thereby engaged in violations of Section 8 (a)(1) and (5) of the Act.The Respondent on April 5, 1951, duly filed its answer wherein it admittedcertain allegations of the complaint but denied the commission of any unfairlabor practices.Pursuant to notice a hearing was held at Buffalo, New York, on April 18, 19,and 20, 1951, before the undersigned duly designated Trial Examiner.The Gen-eral Counsel and the Respondent were represented by counsel and the Unionby its international representative.All parties participated in the hearing andwere afforded an opportunity to beheard, to examine and cross-examine wit-nesses,and to introduce evidencepertaining to the issues.At the conclusionof his case-in-chief, the General Counsel movedto amend thecomplaint by adding as a party to these proceedings Eaton Brothers EquipmentCorporation, which motion was taken under advisement by the undersigned.Themotion, for the' reasons set forth below, is now granted.At the conclusion ofthe General Counsel's case-in-chief, counsel for the Respondent moved to dismissthe complaint for lack of proof, which motion was denied by the undersigned.At the conclusion of the case, counsel renewed the above motion which was takenunder advisement by the undersigned.The motion is disposed of by the recom- 468DECISIONSOF NATIONALLABOR RELATIONS BOARDnlendations in this Report.At the conclusion of the hearing the General Counselmoved to conform the pleadings to the proof as matter of form, which motion,without objection, was granted by the undersigned.The General Counsel andcounsel for the Respondent presented oral argument at the close of the hearingand thereafter filed briefs with the undersigned.Upon the entire record in the case, and from my observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation and maintains its office, plant,and retail store at Hamburg, New York, where it is engaged in the manufactureand sale of grass mats for cemetery use and store window displays. In thecourse of its operations the Respondent during the year 1950 purchased rawmaterials valued in excess of $100,000, of which about 40 percent was shipped tothe Respondent's plant from places outside the State of New York.During thesame period the Respondent manufactured and sold products valued in excessof $100,000, of which more than 40 percent was shipped to customers outsidethe State of New York.The Respondent is also engaged in the local sale and repair of garden tractors,lawn mowers, tools, and related equipment, which products are manufactured bynational concerns and are, apparently, distributed by the Respondent on afranchise basis.While the record does not reveal the amount of the above pur-chases and sales, the Respondent states that the dollar volume of this businessexceeds that of its grass mat operations.The Respondent admits that its manufacturing operations affect commercewithin the meaning of the Act but asserts that its equipment sale and repairbusiness is of a purely local nature.The undersigned finds that the CompanyIS engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTextile Workers Union of America, C. I. 0., is a labor organization admittingtomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The Company's operationsThe Respondent's business is conducted and directed by W. Kenneth Eatonand his brother, Maxwell T. Eaton, president and treasurer, respectively, ofthe Company.Maxwell Eaton stated that the Respondent commenced opera-tions in 1934 and for a number of years was engaged exclusively in themanufacture of grass mats and artificial flowers.The Company eventuallydiscontinued the artificial flower operations.However, in conjunction withthe latter operations, the Company "developed" a new phase of business, namely,the sale and distribution of garden equipment.Upon entering into this businessthe Company added a wing to its plant and established a repair shop for thepurpose of maintaining and repairing the equipment thus sold.Maxwell Eatonfurther stated that the equipment division is, and has been, operated separateand apart from the Company's manufacturing operations'1Eaton further declared that the equipment division was under the control of hisbrother and that he had nothing to do with it, other than to do "some of the accountingwork and stuff like that... . " In the light of the entire record and the events set forthbelow, the assertion or contention that Kenneth Eaton had exclibsive control over thisphase of the business is rejected.11 EATONBROTHERS CORP.469Maxwell Eatondescribedthe Company'smanufacturing operations as follows :The Companypurchases"rafia," a natural palm, imported from Madagascar,which is cut intodesired dimensions, sewn on burlap covering,dyed, andtrimmed for shipment.The above process is performed in three departments,namely, grass manufacturing(or sewing),dyeing, and trimming.All of theforegoing operationsare performed by women, exceptfor one man employedin the dyeing department.B. The supervisory staffAt all times material herein, James R. Storms was plant superintendent infull and complete charge of the grass mat operations ; Theresa Kasprzak wasfloorlady over the grass department,and Mary R. Sheetz was floorlady incharge of the trimming department.Kasprzak and Sheetz,according to MaxwellEaton, performed the usual duties of foreladies, were responsible for production,assigned work to employees,received a higher rate of pay than productionworkers, and made recommendations to Eaton and Storms in regard to thelayoffs and promotions of employees.Richard Fierle was supervisor in charge of the employees,allmen, in theequipment repair shop.The undersigned finds that each of the above-named individuals is,a super-visory employee as defined in Section 2 (11) of the Act.C.Union organizational activitiesThe record fails to disclose any history of union activities at the plantprior to October 195, and the evidence relating to organization on this dateis vague in that it cannot reasonably be determined when and under whatcircumstances the employees first became interested in unionization,the leadersof such movement,or how the initial meeting with the union representative,Walter F.Padgett, was arranged.Although Padgett appeared as a witnesshe did not testify concerning these matters.Bertha Krauss, who was employed in the sewing department,stated that thefirstmeeting with Padgett was held in October at the West End Inn, atHamburg.Krauss said she learned of the meeting through Bonna Grimmand that five or six of the employees attended the same, including Grimm,Donna Kent, Amelia O'Neill, and Bertha Styles.Krauss was not too certainas to what transpired at the meeting other than that Padgett "gave us a pep talk,I guess, to get a raise and he got us to sign the cards."According to Kraussall of the employees present signed individual cards accepting membership inthe Union and designating the Union as their agent for the purposes of collectivebargaining.At the same time a union committee,composed of Kasprzak,Grimm,and Krauss, was appointed.Krauss,however, stated that she did not engagein any organizational work but she did attend three or four union meetings.Apparently,Grimm was the most active adherent of the Union for the recordreflects that she distributed union cards among the women employees whileat the plant and a number of these employees,including Kasprzak and Sheetz,signed the same.Most of the cards are dated October 27,some are undated,but in any event all of the cards were signed prior to October 31. Three of therepair shop employees also signed cards at the plant, each bearing the dateof November 3.D. The refusal to bargainOn October 31 John Walski,international representative of the Union, tele-phoned Kenneth Eaton and informed him that the Union represented the2 All dates refer to 1950,unless otherwise stated.9 98066-vol 98-53---31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the Company and requested that a meeting be arranged.AlthoughEaton could not recall the details of the conversation, it is obvious that he agreedto hold such a meeting for the parties actually conferred on November 3.Walski, on October 31, also addressed a letter to the Company stating that theUnion represented the employees and requesting that an early meeting be heldfor the purpose of negotiating an agreement.The Company admitted that itreceived this communication several days after it was written.On November 2 the Union filed a petition for certification ' with the Boardand the Regional Director, by letter dated November 6, notified the Company ofthe action thus taken.On November 3 a meeting was held at the plant which was attended by Pad-gett and both of the Eatons. Padgett testified that at the outset of the meetingthe Eatons asked the purpose thereof, whereupon Padgett requested that theemployees' union committee be permitted to attend the conference.The Eatonswere reluctant to have the committee present at the inception of the meeting, soPadgett explained, "I represented a majority of their employees and I wantedto reach some kind of an agreement with them." The Eatons inquired as to"what type of an agreement" he was referring to and he replied :I told them that would depend upon them, whether they felt that Irepresented the majority, or if they was going to question that I representedthe majority, we could do a number of things. One, we could submit cardsto the State Mediation Board for a card check, or we could agree that thereshould be a National Labor Board's election, or that we could agree to otherthings.Seemingly at this point the union committee, composed of Kasprzak, Krauss,and Grimm, joined the meeting.Padgett then requested the Eatons to sign an "interim agreement" with theUnion which provided,inter alia,that the Company : (a) Agree to a consentelection to be conducted by the Board; (b) refrain from discouraging member-ship in the Union ; (c) recognize the Union, if it was chosen, as the representativeof its employees and enter into a union-shop agreement with it; (d) make anywage increases effective as of November 3; (e) recognize the Union's right torepresent its employees pending the conduct of the election; and (f) post copiesof the agreement at its plant until determination of the election. Padgett said theagreement was discussed by the parties both before and after the arrival of theunion committee.One of the Eatons told Padgett that since he was not familiarwith bargaining techniques, he would not sign the agreement until he discussedthe matter with his attorney.This was satisfactory to Padgett and the meetingconcluded with the Eatons promising to call Padgett in regard to the interimagreement within the next few days.Maxwell Eaton was hazy concerning the details of the meeting with Padgettbut he stated that Padgett claimed to represent a majority of the Company'semployees.There is nothing in the record to indicate that Eaton questionedPadgett's assertion or that he requested any proof of majority. In any eventPadgett offered no evidence to substantiate his claim that the Union representeda majority of the'employees.Eaton further stated that as Padgett was leavinghe "threw" the interim agreement on the desk and said "he would like to haveit signed sometime."Eaton denied that the interim agreement was discussedat the meeting, or that he even read the same.However, he admitted that he toldPadgett he was inexperienced in such matters and that it was necessary forhim to confer with his attorney in regard to the agreement.8CaseNo. 3-RC-583. EATONBROTHERSCORP.471The remaining individuals attending the meeting,although called as wit-nesses at the hearing,did not testify in regard to this phase of the case.Padgett, having received no word from the Company by November 9, telephonedthe plant on-this date andtalkedto one of the Eatons. Padgett asked thatEaton meet with him that morning but he refused to do so.He then inquiredif the Company intended to sign the interim agreement,or consent to a Board-conducted election,and Eaton answered both inquiries in the negative. Pad-gett told Eaton he had information that the Company had been interrogatingand intimidating the employees and, unless the Company stopped these activities,he would recommend the employees cease work until such time as the Companyagreed to an election.Eaton replied that Padgettcouldnot threaten him, thathe would operate the Company ashe wished,the same as Padgett could run theUnion,and terminated the conversation by hangingup thephone.KennethEaton,in substance,admitted the foregoing conversation,except that he deniedPadgettrequested a meetingbe held thatmorning, or at any other time.The parties stipulated that on November 13, the Company and the Unionexecutedan agreement,in customary form, providing that the Board conductan election among theemployees, in the samebargaining unit as alleged in thecomplaint,for the purpose of determiningwhether theemployees desired to berepresentedby the Unionfor the purposes of collective bargaining.However,no election has been held pursuant to the agreement,for on November 16 theUnion filed the original charge inthisproceeding,alleging violation of Section8 (a) (1 )of theAct, which,on March 16,1951,was amended to include a viola-tion of Section 8 (a) (5) thereof.On March 29, 1951,the petition for certification was withdrawn by the Union without prejudice.E. Contentions of the partiesThe General Counsel contends that the Company refused to bargain collec-tivelywith the Union,which represented a majority of its employees in anappropriate unit, especially when it is considered that the Company at the sametime engaged in a course of conduct designed to discourage membership in theUnion.Further, the General Counsel contends that the Company initiallyrefused to grant recognition to the Union and later entered into a consent-elec-tion agreement merely for the purpose of obtaining additional time within whichto dissipate the Union's majority.The Company denies that it refused to bargain with the Union and also assertsthat the unit set forth in the complaint is inappropriate for the purposes ofcollective bargaining.ConclusionsBefore considering the contentions of the parties, it must be pointed out asfundamental that where the employer is alleged to have refused to bargain col-lectivelywith the Union or the representative of his employees,itmust shownot only that it represented a majority of the employees concerned but also thatit has requested the employer to enter into bargaining negotiations.While therequest need not be formal, nor made in any particular manner,the Union mustmake it sufficiently clear to the employer that his employees desire to enter intonegotiations through their designated bargaining agent.(N. L. R. B. v. Colum-bian Stamping and Enameling Company,306 U. S. 292,297-298.)Here the evidence plainly discloses that at the meeting on November 3, Padgettdid not demand recognition of the Union as the exclusive bargaining agent ofany or all of the Company's employees nor did he request the Company to bar-gain collectively with the Union concerning the usual subjects of bargainingnegotiations.Instead Padgett outlined the various methods that might be 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDUtilized in resolving the question of whether or not the Union represented amajority of the Company's employees. In an effort to secure a speedy determina-tion of this question, Padgett requested the Company to sign an interim agree-ment with the Union whereby the Company would agree to a consent election tobe conducted by the Board and to refrain from certain conduct proscribed by theAct.Moreover, as apparent upon the face of this agreement the Union un-equivocally conditioned any obligation on the part of the Company to engage incollective bargaining upon its receiving a majority of the votes cast in the elec-tion.It is obvious therefore that the Union was neither seeking recognition norattempting to bargain collectively but was simply endeavoring to expedite thedetermination of its majority status through normal Board procedures.Undersimilar circumstances the Board, inThe Solomon Company,84 NLRB 226, decidedthat such a request was insufficient to support aviolation of Section 8 (a) (5)-of the Act.There the Board held that written notification by the Union to the-Company of its intention to file a petition for certification and requesting thelatter to participate in a cross-check of union cards to determine the question'ofmajority was not a "clear and unequivocal demand for recognition," par-ticularly since it did not represent a majority, and that the Company's inter-pretation of the letter, that it was merely a proposal for determining the majoritystatus, was reasonable. (Accord:Bausch & Lomb Optical Company,69 NLRB1104.)Again, inN. L. R. B. v. Valley Broadcasting Company,189 F. 2d 582(C. A. 6) decided June 1, 1951 (28 LRRM 2148), the Court refused to grantenforcement of the Section 8 (a) (5) provisions of the Board's order becausethere was no substantial evidence indicating that the Union "ever presentedrespondent with a clear demand to bargain."While, as stated above, the Union was not bound to follow any prescribedformula in requesting the Company to enter into collective bargaining negotia-tions it was certainly required to inform the Company concerning its positionas representative of the employees and what, if any, demands it was makingupon the Company.At the only meeting between representatives of the Unionand the Company, it is clear, and it so found, that Padgett merely asked theCompany to agree to a consent election in order to establish its majority statusand atno timedid he request recognition as the exclusive bargaining agent ofany of the Company's employees, or that the Company enter into bargainingnegotiations with'-the Union.Of course, an employer should cooperate with alabor organization claiming to represent its employees, to a reasonable extent,in aneffort to resolve its majority status and here the Company did so cooperateby executing the agreement for a consent election 10 days after the first meetingof the parties. It is true that the Union, at the same time that the Companyorally agreed to confer with it, October 31, addressed a letter to the Company tothe effect that it represented a majority'of the employees and requesting thata meeting be arranged. In the light of the events that transpired at the meetingheld on the agreed date, the undersigned does not consider the letter as importantor as supplying an effective request for bargaining negotiations when no suchdemands were presented at the meeting. Apparently the parties themselvesattached no significance to the letter for there is nothing in the record to indicatethat the terms thereof were discussed at the meeting. Similarly, the telephoneconversation, on November 9, between Padgett and Kenneth Eaton fails toshow that the Company refused to bargain on that date. On this occasionPadgett, in brief, asked Eaton if he was going to sign the interim agreement,complained that the Company was interrogating, as well as meeting with, itsemployees, threatened the Company with strike action, and requested that a con-ference be held chat morning.Eaton admitted the substance of the conversa-tion but denied that Padgett made any request for a meeting with the Company. EATONBROTHERS CORP.473The testimony, of course, is conflicting as to whether Padgett requested a meetingduring this conversation.When it is considered that shortly prior thereto theCompany had readily agreed to, and did, meet with the Union, the undersigned,upon the basis of all the evidence, is unable to find that the Union, on November9,made any demand that the Company meet with it for the purpose of enteringinto bargaining negotiations.By reason of the foregoing the undersigned finds that the Union failed tomake a valid request upon the Company to engage in collective bargainingnegotiations on behalf of its employees, hence the Company has not engagedin any conduct in violation of Section 8 (a) (5) of the Act.It follows that the General Counsel's contention that the Company's originalrefusal to bargain and its subsequent signing of the consent-election agreementwere motivated by a desire to gain time to dissipate the Union's majorityispurely an academic theory, inapplicable in this case.First the Union'sstrategy and course of action made it unnecessary for the Company to assumeany position concerning bargaining rights whereby its motives, be they goodor bad, might be tested.Secondly, granting that the Company engaged in unfairlabor practices unrelated to its refusal to bargain (cf.Roanoke Public Ware-house,72 NLRB 1281), this conduct cannot be used as a substitute for a legitimaterequest to bargain collectively when in fact no such demand was ever made.The Appropriate Unit and the Union's MajorityAlthough it is not mandatory, in view of the above findings, to make anydetermination with respect to the appropriate unit and the Union's majority,since both parties raise questions in these respects it seems proper to discussand dispose of these issues.The complaint alleges that all production and maintenance employees,exclusive of retail store, office, and clerical employees, and statutory exclusions,constitute a unit appropriate for the purposes of collective bargaining.The Company contends that the employees in the equipment repair depart-ment should be excluded therefrom because this phase of the Company'sbusiness has always been operated as a separate independent division andhas "nothing in common" with its grass mat manufacturing operations.In resolving unit issues, the Board's primary concern is to group togetheronly employees who have substantial mutual interests in wages, hours, andother conditions of employment.Here the Company's total operations arerelatively small, especially as to the number of employees, and are conducted inone building.While its manufacturing and repair operations are under separatesupervisory officials, nevertheless each is ultimately responsible for the per-formance of his duties to the same top management group. Of course, the factthat an employer may make several different products or engage in different typesof services does not mean that the employees in each category are,perse, inseparate units for the purposes of collective bargaining.Here it appears thatthe employees, as a group, attended work meetings called by management, thatthey used the same time clock and that in December and January 1951 theCompany granted a Christmas bonus and wage increase, respectively, applicableto all of its employees.Moreover, the Union included the repair departmentin its organizational efforts and three of the four workers in the department,as discussed below, signed union cards.Of course, no rival labor organizationis involved herein.The fact that the grass manufacturing department is staffedwith female workers while the repair department employs only male workers,4 Fifteenth Annual Report of the National LaborRelations Board, pp. 38-39. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thefurther fact that thereis a lack ofsimilarity of skills or interchange-ability of jobs among the employees, while circumstances to be considered, donot overcome the factors set forth above, which clearly indicate that theemployees in each department have substantial mutual interests in wages, hours,and conditions of employment.Again, as pointed out by the General Counselin hisbrief : "There is nothing in the statute which requires that the unitfor bargaining be the only appropriate unit, or the ultimate, or the most appro-priate unit."(Citing A.S. BeckShoeCorporation,92 NLRB 1457.)Accord-ingly, it may be that the unit urged by the Company couldalsobe appropriatebut in the light of all the evidence the undersigned is not persuaded by theargumentthat this unit is the only appropriate one and it is rejected.Theundersigned therefore finds that the unit alleged in the complaint is appropriatefor the purposes of collective bargaining.The payroll records of the Company were offered and received in evidenceat the hearing and these records disclose that for the period October 23 toNovember 4 the Company employed a total of 30 employees in the appropriateunitand for the period November 6 to November 18 it had 29 such employees.Having found that Kasprzak, Sheetz, and Fierle are, and were, supervisorsthey must be excluded from the unit so that during the above-mentionedperiods the Company employed 27 and 26 employees respectively.At the hear-ing the General Counsel produced 20 union cards of employees in the unit,each of which was properly identified as to signature either by testimony orstipulation of theparties.All of the cards, except those of 3 employees in therepair department, were signed on October 27, or at least prior to October 31.With respect to the cards of the repair department employees, William Stein-kerchner testified that he signed a card on November 3; Frederick M. Borchertadmittedhe signeda card but denied that he placed the date, November 3,thereon and could not recall when he actually signed the card; and WilliamBorchert, Jr., testified to the same effect but stated he signed sometime betweenThanksgiving and Christmas.Alice Patton testified that one morning at theplant she and a group of employees signed cards, dated October 27, whichwere distributed and collected by Grimm.About an hour later Patton statedthat she and 3 other employees, Eleanor Hoffmaster, Margaret Brown, andRose Gervasi' decided"we wantedour cards back," so Patton went to Grimm<vnd asked her to return the cards but she refusedto do so and told Patton"it was toolate."Eleanor Anielska said that she signed a card, at the requestof Grimm, one Friday (apparently October 27) but after oonsidering the matterover the weekend shereached the conclusion she "did not want anything todo with" the Union.However, thereis nothingin her testimony to indicatethatshe askedGrimm, or anyone else, to return her card.As appears above, on November 3, there were 27 employees in the bargainingunit'and the General Counsel produced 20 cards signed by employees therein,allegedly executed on or before that date. It is undisputed that 4 of theemployeesrepudiated their cards shortly after signing thesame,prior to thecommissionof any alleged unfair labor practices, so theircards areexcluded inconsideringthe majorityquestion(N. L. R. B. v. Vulcan ForgingCo., 187 F. 2d974 (C. A. 6).)Again, the evidence concerning the date on which the Borch-a $heetz was also among these employees.aThe General Counsel in his brief states that there are 26 employees in this unit.Obviously he has eliminated HaroldKauffman,repair department employee, whose nameappears on the payroll covering this period but which does not appear on the payroll forthe period November-6 to 18.The record reveals no valid reasons for excluding Kauffman.so he must be included in the bargaining unit.- EATONBROTHERS CORP.475erts signed their cards certainly cannot support the conclusion or finding thatthey were in fact executed on or before November 3, so they likewise areexcluded.Granting full recognition and validity to each of the remaining cardsthe Union had a scant majority of 1 employee in the unit on the critical date.Assuming, therefore, that the Union made a valid request for bargaining rightson November 3 and offered to prove its majority to the Company, the under-signed is of the opinion that the General Counsel still failed to establish by apreponderance of all the evidence that the Union had a clear majority on theabove date so as to warrant a finding that the Company unlawfully refusedto bargain collectively with the Union. (Cf.Editorial "El Impartial," Inc.,92NLRB 1795.)Although incongruous, the record reveals it was the Union, ratherthan the Company, that initially raised the question of majority status and since,in any event, no evidence of majority was ever presented or tendered to theCompany, the undersigned finds that the Company has not engaged in anyconduct in violation of Section 8 (a) (5) of the Act.(Marr Knitting, Inc.,90 NLRB 479.)-During the hearing the General Counsel moved for leave to amend his com-plaint in respect to Section 8 (a) (5) allegations therein, by adding as aparty to the proceedingsEaton Equipment Corporation.It is undisputed thaton April 1, 1951, after the issuance of the complaint, a new corporation wasorganized for the purpose of conducting the equipment sale and repair businessof the Company. Counsel for the Company stipulated that theEatons arethe principal stockholders in the new corporation and that they own andcontrol both the old and the new companies. Counsel contends, however, thatthe new corporation is not a successor company and is not engaged in any busi-ness affecting commerce as defined in the Act. These objections are withoutsubstance.Apart from the formation of the new corporation it is plain that thelocation, operation, and personnel of the repair department remains and con-tinues thesame asprior to the act of incorporation.Counsel for the Respondentdoes not object to the inclusion of the new corporation on the grounds that itwas not served with a copy of an amended charge and complaint, so it is deemedthat these requirements have been waived.The motion is, therefore, granted.As the name of the new corporation appears in the transcript asEaton EquipmentCorporationand asEaton Brothers Equipment Corporation,the complaint,limited to Section 8 (a) (5) allegations, is amended by adding thereto as a partyEaton Equipment Corporationand/orEaton Brothers Equipment Corporation.F. Actsof interference, restraint,and coercion1. Interrogation of the employeesStorms, plant superintendent, stated he first learned of union activity at theplant on October 31, when Kenneth Eaton advised him of his telephone conver-sation with Walski.Storms then went to Maxwell Eaton and remarked : "Well,looks like we've got Union activities."Storms could not recall Eaton's reply tohis remark. In any event, whether during the course of this conversation orshortly thereafter, Eaton told Storms that "we wanted to find out what wasgoing on in the plant, so I asked them [sic] to find out what it was." A fewdays later Storms interviewed each of the women employees at his office, whichinterviews extended over a period of several days and lasted from 5 to 15 minuteswith each employee.According to Storms production steadily declined, com-mencing the latter part of August, so he decided to interview the women employ-ees as he was "suspicious" that declining production may have been attributableto the employees discussing the Union rather than working.Admittedly, Storms 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not mention poor production to the employees prior to the November inter-views, but on one occasion he did discipline two employees by docking 15 minutesof their pay for excessive talking on the job. In conducting his personal inter-views, Storms said he usually opened the conversation by asking the employee:"What is the cause of all this trouble?Why is everybody so riled up?" Gen-erally, the employees told Storms that he was rather an austere, unapproachableperson and that he had been unfair in taking disciplinary action against thetwo girls. It seems clear from the testimony of Storms and the employeeswho appeared as witnesses that production was discussed during the interviewsalthough the evidence is vague and sketchy concerning the natureand extentof such discussions.Thus, Patton stated that Storms asked her if she had any"trouble" and when she said she did not, he inquired if she wassatisfied andenjoyed working for the Company and she replied in the affirmative. She furtherstated that Storms told her production was down.Barbara Brown related thatin addition to some discussion of production, Storms asked if she had any griev-ances againsthim, but apparently she made no response to this inquiry.Brownstated there was no mention of the Union during the interview but she volun-tarily told Storms she had signed a union card.However, Storms made no com-ment upon receiving this information.Krauss and Styles testified that produc-tion was discussed and that Storms asked them to give him the names of membersof the union committee. Storms admitted that he requested this informationfrom four to five of the employees interviewed.Grimm testified that when calledto Storms' office he told her he wished "to find out what was wrong that we startedthe Union," and further informed her that he did not see "why we couldn't gettogether without it and settle our grievances amongst ourselves."Grimm madeno reply to these inquiries. She further stated that production was notmentioned during her interview.2.Management meetings with the employeesMaxwell Eaton testified that after the meeting with Padgett, on November 3,there were rumors at the plant that the Company had signed an agreementwith the Union which "upset" the employees and as a consequence productionwas seriously affected.Moreover, as the employees were asking Eaton, Storms,and their supervisors "what was going on," Eaton decided to hold a meetingon November 7 to discuss the matter with them. Prior thereto, Eaton pre-pared an "Outline of Remarks to Employees" covering subjects he believed tobe of interest to the workers,' but stated he "didn't follow these exactly" whenhe spoke to the employees. Concerning the meeting, Eaton stated that, aftertelling the employees they were free to leave, he informed them that productionwas low, that they could not spend all their time talking about union matters,and that the Company had not entered into any agreement with the Union.Eaton denied that he made any suggestions that the employees form their owncommittee for the purpose of handling grievances with the Company.How-ever, he admitted that some of the employees brought up the subject of grievancesat the meeting and be told these employees that had he been informed of anygrievances, he would have discussed the same with them but at the presenttime he "could do nothing." Eaton further stated that on one occasion, hecould not recall whether at this meeting or a later one, he advised the employees4 The topics in the outline relate to (a) the legality of the meeting, (b) the Companyhas no agreementwith the Union, (c) the election to be conducted by theBoard, (d)grievances, (e) steady employment, and (f) strikers receive no pay orunemploymentbenefits. EATON BROTHERS CORP.477that the Company would bargain with the Union if an election was held and amajority of the employees desired to be represented by it and that the Companywould not discriminate against any of its employees.Kenneth Eaton testifiedthat the above remarks were made by his brother at the meeting of November 7.The meeting thereupon concluded.Krauss, who was present at the meeting,admitted that one of the employeesasked that a longer rest period be granted and that Eaton was surprised tohear this suggestion and stated he had no knowledge concerning the time allowedthe employees.Apparently,in view of his lack of knowledge in respect to thisgrievance,Eaton,as related by Krauss,told the employees that "before weeven started anything,that is what we should have done,started a committee,"as he did not know what was going on at the plant.Kasprzak said that on November 7 Eaton told her he had heard from theUnion and to inform the employees that a meeting would be held that day, soshe notified the employees and also attended the meeting.Kasprzak couldnot remember what Eaton said at the meeting but she admitted that grievanceswere mentioned,at least to the extent that one employee said they wanted morepay.She further stated that Eaton said"something"about a committee butshe could not recall"just how it was worded."Anielska,Hoffmaster,and Patton testified that Eaton made no suggestionon the formation of an employees'committee.Dawn McLaughlin could notrecall any suggestion of this kind although she remembered that some of theemployees mentioned grievances.Grimm testified that the employees,at the above meeting, complained of shortrest periods and the docking of several girls for talking.Eaton said he wassurprised to learn of so many grievances and perhaps the employees shouldhave the Union but he did not see "why we couldn't get together without it toform a committee through the shop and us girls."Styles stated that the matterof a longer rest period was brought up at the meeting and that Eaton agreedto increase the time from 5 to 10 minutes.Eaton also told the employees thathe preferred to have them"take care of our own business without having aUnion organizer coming in."On November 9 Kenneth Eaton,after his telephone conversation with Padgett,addressed a meeting of the employees and in substance stated that the Unionhad threatened to call a strike at the plant,that the Company had not signedany agreement with the Union,and that a petition for certification had been filedwith the Board.Eaton also told the group that members of the Union wererequired to pay initiation fees and dues and to contribute to a health and retire-ment plan.On November 14 Maxwell Eaton addressed a third meeting of the employeesand seemingly informed the group that the Company,on November 13, executedan agreement providing for a consent election to be conducted by the Board.3.The formation and activities of the employees'committeeKrauss stated that about Friday, November 17, or approximately 2 weeks afterMaxwell Eaton's first speech,she attended a union meeting at which Padgettdeclared that he would stall off the election and file charges against the Companywith the Board.Krauss said she did not wish to become"involved in anythinglike that,"or to "start any kind of trouble," so after considering the matter overthe week end she decided she no longer desired to be represented by the Unionand "was absolutely against it."The following Monday morning Krauss con-tacted the employees at work and suggested to each that a committee be formed 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of presenting certain grievances, or demands, which she hadalready prepared, to the Company.Practically all of the employees agreed toher suggestion.Krauss informed Kasprzak that she was presenting a list ofgrievances to Eaton, which she showed to her, and Kasprzak said that was an"excellent idea."Krauss, accompanied by Kasprzak, then met with Eaton.Krauss explained her "own idea of everything" to Eaton and informed him that90 percent of the women were with her, and that "we hoped to drop the Unionmatter."Krauss then presented her grievances which included a definite 10-minute rest period, a 10-cent per hour wage increase, paid holidays, and a fewother items.She stated that the women employees would be satisfied with thegranting of these demands and "drop this Union trouble" at the plant. Eatontold Krauss and Kasprzak that "his hands were tied and he could not do any-thing" in respect to their demands.The meeting then concluded.Kasprzak stated that she observed Krauss talking to the employees on theabove occasion but she did not hear the subject of her conversation with them.She declared that Krauss contacted the employees without her permission andalthough she remained away from her place of work, Kasprzak did not sayanything to her.After the meeting with Eaton, Kasprzak and Krauss told oneor two of the employees what had taken place and they apparently passed alongthis information to the other employees.-Eaton and Kasprzak testified substantially the same as Krauss concerning themeeting.The record does not disclose any further activities by Krauss, Kasprzak, orany of the employees 8 on behalf of the committee or that any subsequent meetingswere held with the Company.4.The promise of economic benefits to the employeesGrimm and Styles testified in substance that at the meeting with MaxwellEaton on November 7, some of the employees complained that the time clockwas erratic and had no bell or alarm.This resulted in the workers being unableto tell precisely when to commence work or when their 5-minute rest periodterminated.Eaton said he would "remedy" the clock matter and agreed thatthe employees should have a 10-minute rest period. Storms conceded that theemployees complained to him about the clock which was an old one, of 1917 vint-age, and that he secured a new clock, which was installed on December 26.Grimm stated that the 10-minute rest interval became effective immediatelyafter Krauss and Kasprzak met with Eaton but Styles could fix no date thereon,except that it was not allowed until quite some time after the speech.Otheremployee witnesses testified that there was no change in the time allowed forrest periods from as early as July until after the installation of the new timeclock in DecembersIt also appears that the Company gave a Christmas bonus to its employeesand in January 1951, granted an 8 percent cost-of-living increase in wages.TheGeneral Counsel does not urge that the Company thereby engaged in any unfairlabor practices, and the undersigned agrees that there is nothing to indicate thebonus and increase were unlawfully granted.8 On November 27 and December 4, respectively,the employees addressed letters to theRegional Office of the Board urging that an election be conducted at an early date.Admittedly,these letters were circulated among and signed by the employees duringworking hours.The General Counsel does not contend that this action constitutes aviolation of the Act and the undersigned is of the same opinion.9Kasprzak,Krauss, McLaughlin,Anielska,Hoffmaster,and Patton. EATONBROTHERS CORP.Conclusions479Concededly Storms, in his personal interviews with the employees, asked eachof the individuals what was causing the "trouble" at the plant and specificallyrequested four or five of the employees to reveal the names of the members ofthe union committee.Storms' explanation that the individual interviews wereprompted by declining production, commencing several months prior thereto, iscertainly not convincing although low production was mentioned in the coursethereof.The testimony of Storms discloses that immediately upon his learningof union activities he discussed the matter with Maxwell Eaton, who instructedhim "to find out what was going on at the plant," and within a few days Stormscalled each of the women to his office.This evidence not only refutes the ex-planation offered by Storms but clearly furnishes the motive and purpose inquestioning the employees, namely, to secure information concerning the unionactivities at the plant.Interrogation of this character, even though unaccom-panied by actual threats of discharge or discrimination, is prohibited by theAct.(Standard-Coosa-Thatcher Company,85 NLRB 1358.) The undersignedtherefore finds that by questioning its employees in regard to their union activ-ities the Company thereby engaged in conduct in violation of Section 8 (a) (1)of the Act.The General Counsel contends that Maxwell Eaton, at the meeting of Novem-ber 7, suggested that the employees form their own committee for the purposeof presenting grievances to him.The evidence in respect to this alleged viola-tion is conflicting.Grimm and Styles testified in support of the General Coun-sel's contention but Eaton denied that he made any such suggestion and hisdenial is substantiated by Anielska, Hoffmaster, and Patton.McLaughlin couldnot recall any suggestion to this effect.The General Counsel argues that thetestimony of Grimm and Styles is corroborated by prior written statements ofKasprzak and Krauss which were received in evidence at the hearing.Assum-ing that the statements have this effect, nevertheless the undersigned does notconsider them as decisive of the issue herein.The statements were admitted inevidence only for the purpose of refreshing the recollection of these witnesses,who, after being confronted with their respective statements, still denied thatEaton suggested the formation of an employee committee.10The General Coun-sel further argues that Eaton's outline of remarks(supra,p.476) containslanguage to the effect that he would personally handle future grievances, therebycontradicting his direct testimony at the hearing.This argument is withoutsubstance since it overlooks the fact that Eaton stated, and there is no evidenceto the contrary, that he did not read the outline verbatim to the employees.Moreover, the events that occurred subsequent to November 7 lend furthercredence to Eaton's testimony for it is undisputed that when the committee didpresent grievances, he replied that there was nothing he could do in respectthereto.The undersigned, upon all the evidence, finds that the Company didnot urge or suggest the formation of a committee as alleged in the complaint.The record reveals that Krauss changed her attitude toward the Union as aresult of Padgett's remarks at a union meeting and that she was the leader ofthe movement to establish the so-called employees' committee. It is also plainthat Kasprzak acquiesced in the plan and accompanied Krauss at the meetingwith Eaton.Ordinarily, such action on the part of a supervisory employee10 The undersigned does not consider it essential to discuss the circumstances underwhich the statements were executed.This does not mean that the undersigned accepts astrue the circumstances as related by Kasprzak and Krauss. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be in violation of the Act.However, it is equally plain that Kasprzak,while a supervisor, also signed a union card, was a member of the union com-mittee which met with the Company, and was fully cognizant of the fact thatthe employees, without restraint on her part, were engaging in union activitiesat the plant.Nor is there any contention, or indication, that Kasprzak joinedin these activities for the purpose of destroying or disrupting the Union, or forany other ulterior motives.Thus, to say that it was perfectly proper forKasprzak to have engaged in activities on behalf of the Union but when she par-ticipated in somewhat similar activities on behalf of the committee shethereby interfered with, restrained, and coerced the employees is a theory ratherdifficult to accept.The undersigned therefore is unalile to find, upon a pre-ponderance of all the evidence and the reasonable inferences to be drawn there-from, that the Company, by reason of Kasprzak's actions, thereby interfered with,restrained, and coerced its employees in the exercise of their rights guaranteedunder the Act, in violation of Section 8 (a) (1) thereof.The entire rest period incident and the replacement of the old clock, to whichso much time and energy was devoted, is without substance and is nothing morethan a tempest in a teapot. The contention that the bare promise to adjustcomplaints of this character and nature constitutes a violation of the Act and theentry of a cease and desist order is rejected for, in the opinion of the undersigned,the facts do not warrant or justify such a finding and order.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described herein, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices inviolation of Section 8 (a) (1) of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.The unfair labor practices-the interrogation of employees concerning theirunion affiliations and activities-found to have been engaged in by the Respondent,are of such a character and scope that in order to insure the employees theirfull rights guaranteed them by the Act it will be recommended that the Re-spondent cease and desist from in any manner interfering with, restraining, orcoercing its employees in their right to self-organization.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAw1.Eaton Brothers Corp., and Eaton Equipment Corporation and/or EatonBrothers Equipment Corporation, and each of them, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.TextileWorkers Union of America, C. I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, to the extent herein found tobe violative of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) thereof. TAYLOR ANDBOGGIS FOUNDRY DIVISION4814.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in any unfair labor practices in violationof Section 8 (a) (5) of the Act.[Recommendations omitted from publication in this volume.]TAYLOR AND BOGGIS FOUNDRY DIVISION OF THE CONSOLIDATED IRON-STEELMANUFACTURING COMPANY'andINTERNATIONAL UNION,.UNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT'WORKERS OF AMERICA, CIO, PETITIONER.Case No. 8-RC-1497.March 6,1952Decisionand OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Ness, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of production and mainte-nance employees at the Employer's plant..The Employer and the In-tervenor, International Molders & Foundry Workers Union of NorthAmerica, AFL, contend that the only appropriate unit is one associa-tion-wide in scope.From 1934 to June 1950 the Employer and the Intervenor bar-gained collectively for the former's employees as a separate unit.In April 1950 the Employer joined a trade association, The Manufac-turers'Protective & Development Association, herein called theAssociation, which has been bargaining with the Intervenor on anassociation-wide basis since 1891.2On June 6, 1950, the Employer,IThe name of the Employer appears as amended at the hearing,2KalamazooStove and Furnace Company,61.NLRB 1041.98 NLRB No. 83.